internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec-plr-133100-02 date august employer x dear this is in response to your letter dated date in which you request to revoke an election you made under sec_83 of the internal_revenue_code you have represented that on date in_connection_with_the_performance_of_services you received an award of x shares of restricted common_stock of employer the stock was subject_to a substantial_risk_of_forfeiture on date you filed an election under sec_83 with the internal_revenue_service center in atlanta with respect to the stock you received on date you sent a letter to this office asking for consent to revoke your sec_83 election sec_83 of the code contains the rules for transfers of property in_connection_with_the_performance_of_services sec_83 provides generally that the excess of the fair_market_value of the property transferred at the time the property becomes substantially_vested over the amount_paid for the property shall be included as compensation in the gross_income of the person who performed the services in the taxable_year in which the property becomes substantially_vested property is substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture under sec_83 the rights of a person are subject_to a substantial_risk_of_forfeiture if such person’s rights to full enjoyment of the property are conditioned upon the future performance of substantial services by any individual sec_83 of the code provides that the person who performs services in connection with which property is transferred may elect to include in gross_income for the taxable_year of transfer the excess of the fair_market_value of the property over the amount_paid for it sec_83 states that an election under sec_83 shall plr-133100-02 be made not later than days after the date of transfer of the property and may not be revoked without the consent of the secretary sec_1 f of the income_tax regulations provides that an election under sec_83 may not be made except with the consent of the commissioner consent to revoke a sec_83 election will be granted only in a case where the transferee is under a mistake of fact as to the underlying transaction and must be requested within days of the date on which the mistake of fact first became known to the person who made the election in 336_f2d_134 2d cir the taxpayer made an election for the taxable_year to use the last-in_first-out lifo inventory replacement provisions of sec_22 of the internal_revenue_code_of_1939 sec_22 generally provided that an election to use the lifo_method once made shall be irrevocable regulation 1952_2_cb_76 provided that a taxpayer could elect to have sec_22 apply for certain years ending after date and before date and that such election could be made anytime up to date on date the taxpayer notified the commissioner that it was revoking its election the reason for the revocation was a change in market conditions under which the taxpayer would benefit by revoking its election the court citing 308_us_389 as authority for the proposition that an election can be validly revoked within the time allowed for making it held that the taxpayer properly revoked its election even though the statue provided that the election once made was irrevocable the court reasoned that the government is in no way disadvantaged by such a result since the final election was made within the time specified by law the service has previously recognized the principle that an election made under the code or regulations may be revoked before the due_date for making the election revrul_56_67 1956_1_cb_437 dist by revrul_76_393 1976_2_cb_255 involved the question of whether an affiliated_group_of_corporations having properly made an election to file a consolidated_return may on or before the due_date of such return file their returns on a separate basis revrul_56_67 held that notwithstanding that an election to file a consolidate return had been properly made the members of an affiliated_group could validly revoke that election by filing returns on a separate basis on or before the due_date of such returns and that a consolidated_return may be properly filed on or before the due_date of a consolidated_return notwithstanding the earlier filing of separate returns see revrul_78_295 1978_2_cb_165 in the instant case you filed your request to revoke your sec_83 election within the day time period allowed under sec_83 for making the election accordingly consent to revoke your sec_83 election is granted plr-133100-02 a copy of this letter should be attached to your federal_income_tax return this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours robert b misner senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
